Title: Report on the Receipts and Expenditures of the United States from the Commencement of the Present Government to the End of the Year 1793, [18 March 1794]
From: Treasury Department,Hamilton, Alexander
To: 


[Philadelphia, March 18, 1794]
[To the Select Committee Appointed to Examine the Treasury Department]







A Summary Statement Exhibiting the Receipts into the Treasury from Domestic Resources, and Also the Expenditures of the United States Other Than for the Repayment of Domestic Loans, or Out of the Proceeds of Bills Drawn on Amsterdam, from the Commencement of the Present Government to the End of 1793.


Quarter ending December 31: 1789.


To warrants for Expenditures drawn to december 31: 1789
222,594.97
By product of duties on Imports & Tonnage
162,217.24




By gain on gold received in payment
6.28



         
Balance against the Treasury
 60,371.45



222,594.97

222,594 97









Quarter ending March 31: 1790


To balance against the Treasury on December 31: 1789
60,371.45
By product of duties on Imports and Tonnage
200,690.43


To Warrants for Expenditures drawn this quarter
125,595.08
By repayment of a part of a sum advanced for paying pensions of Invalids &c
3,008 56


Balance in favour of the Treasury
 17,732.46

         



203,698.99

203,698.99


Quarter ending June 30: 1790.


To Warrants for expenditures drawn this quarter
234,999 48
By balance in favour of the Treasury on March 31: 1790
17,732.46


Balance in favour of the Treasury
155,194.44
By product of duties on Imports & Tonnage
370,992 65



         
By amount received on account of balances &c
  1,468.81



390,193.92

390,193 92


Quarter ending September 30: 1970.


To warrants for Expenditures drawn this quarter
264,026.34
By balance in favour of the Treasury on June 30: 1790
155,194.44


Balance in favour of the Treasury
344,569.24
By product of duties on Imports and Tonnage
452,198 06



         
By amount received on account of balances &c
  1,203.08



608,595.58

608,595 58


Quarter ending December 31: 1790.


To warrants for Expenditures drawn this quarter vizt

By balance in favour of the Treasury on September 30:1790
344,569 24


for reducing the domestic debt
200,000   




for domestic purposes
192,064 37
By product of duties on Imports & Tonnage
610,592 20


Balance in favour of the Treasury
564,062 77
By amount received on account of balances &c
   965.70



956,127.14

956,127.14


N: B: On the last of december 1790, the balance of unsatisfied appropriations exclusive of that for reducing the debt was 729,926 dollars & 93 cents







Half year ending June 30: 1791.


To warrants for Expenditures drawn this half year—vizt.

By balance in favour of the Treasury on december 31: 1790
564,062 77


for reducing the domestic debt
150,000   
By Product of Duties on Imports and Tonnage
1,013,353.22


for domestic purposes including 100 dollars remitted by William Lindsay
985,558 68
By Remittance from William Lindsay
100   


By amount received on account of balances &c
39,430.35


Balance in favour of the Treasury, of which however 59,041 dollars and 78 cents were anticipated for objects upon which warrants were not issued
 481,387.66

          



1,616,946.34

1,616,946 34


Quarter ending September 30: 1791.


To warrants for Expenditures drawn this quarter—vizt.

By balance in favour of the Treasury on June 30: 1791
481,387.66


for reducing the domestic debt
349,984.23
By product of duties on Imports and Tonnage
633,158.61


for domestic purposes
701,316.60




Balance in favour of the Treasury
  63,276.99
By amount received on account of balances &c
     31.55



1,114,577.82

1,114,577.82


Quarter ending December 31: 1791.


To Warrants for Expenditures drawn this quarter vizt.
432,283.71
By balance in favour of the Treasury on Septem: 30: 1791
63,276.99


Balance in favour of the Treasury
593,271.71
By Product of duties on Imports and Tonnage
956,270.69



          
By amount received on account of balances &c
   6,007.74



1,025,555.42

1,025,555 42


N: B: The balance of unsatisfied appropriations at the end of 1791, exclusive of that for reducing the debt, the interest on the domestic debt not funded or registered, and the interest on the foreign debt was 1,109,388 dollars & 96 cents.






Quarter ending March 31: 1792.


To warrants for expenditures drawn this quarter vizt

By balance in favour of the Treasury on december 31: 1791
593,271.71


for reducing the domestic debt
28,915.52


for domestic purposes
1,039,786.76
By Product of duties on Imports and Tonnage
560,249 53


Balance in favour of the Treasury
88,047.71
By ditto on domestic distilled spirits
1,100   



           
By amount received on account of balances &c
   2,128 55



1,156,749.79

1,156,749 79



Quarter ending June 30: 1792


To warrants for expenditures drawn this quarter vizt.

By balance in favour of the Treasury on March 31: 1792
88,047.71


for reducing the domestic debt
213,772.79
By Product of Duties on Imports and Tonnage
1,030,925.13


for domestic purposes
1,217,745.37
By ditto on distilled spirits
49,941   




By amount received on account of balances &c
3,320.39



           
Balance against the Treasury
  259,283.93



1,431,518.16

1,431,518.16


N: B: a sum of 200,000 dollars was received this quarter on account of a loan from the Bank of the United States, and 140,000 dollars on account of proceeds of foreign loans, from the Bank of North america.






Quarter ending September 30: 1792.


To Balance against the Treasury on June 30: 1792
259,283.93
By product of duties on Imports and Tonnage
489,840 20


To Warrants for Expenditures drawn this quarter
920,639.31
By Ditto on Domestic Distilled Spirits
72,640 51




By amount received on account of balances &c
8,060   



           
Balance against the Treasury
  609,382.53



1,179,923.24

1,179,923 24


N: B: A sum of 200,000 dollars was received in this quarter on account of a loan from the Bank of the United States.






Quarter ending December 31: 1792.


To Balance against the Treasury on septr. 30: 1792
609,382.53
By product of duties on Imports & Tonnage
1,362,055.99


To Warrants for Expenditures drawn this quarter vizt.

By Ditto on domestic distilled spirits
85,261.30


for reducing the domestic debt
15,098.11
By amount received on account of balances &c
9,209.76


for domestic purposes
1,093,809.19
Balance against the Treasury
  261,762.78



1,718,289.83

1,718,289.83


N: B. The balance of unsatisfied appropriations at the end of the year 1792, exclusive of that for reducing the debt, the interest on the domestic debt not funded or registered, and the interest on the foreign debt was 1,411,696 dollars.






Quarter ending March 31: 1793.


To balance against the Treasury on December 31: 1792
261,762.78
By product of duties on Imports & Tonnage
967,841.99


To warrants for domestic Expenditures drawn this quarter
977,160.82
By ditto on domestic distilled spirits
93,290.51




By amount received on account of balances &c
421.03



           
Balance against the Treasury
 177,370 07



1,238,923.60

1,238,923.60



Quarter ending June 30: 1793.


To balance against the Treasury on March 31: 1793
177,370.07
By product of duties on Imports & Tonnage
901,729.70


To Warrants for domestic expenditures drawn this quarter
911,481.36
By Ditto on domestic distilled spirits
89,696.69




By amount received on account of balances &c
783.52



           
Balance against the Treasury
  96,641.52



1,088,851.43

1,088,851.43


N: B: A loan of 200,000 dollars was received from the Bank of the United States in this quarter.






Half year ending December 31: 1793.


To balance against the Treasury on June 30: 1793
96,641.52
By Product of Duties on Imports & Tonnage
2,385,734.87


To warrants for domestic expenditures drawn this quarter 1,893,787.37

By ditto on Domestic distilled spirits
154,718.50


By amount received on account of balances &c
58,706.33


The Treasury having paid, on account of the french debt, in the half year ending december 31: 1793 dollars 569,651⁷⁵⁄₁₀₀ of which dollars 422,057²⁰⁄₁₀₀ was beyond the whole proceeds of foreign bills sold, and not referred to other objects—this last sum remained to be added to the domestic expenditures 422,057.20






2,315,844 57




Balance in favour of the Treasury
  186,673.61

           



2,599,159.70

2,599,159.70










A Summary Statement of the Receipts and Expenditures of the United States from the Commencement of the Present Government to the End of the Year 1793.

Quarter ending December 31: 1789


To payments made to december 31: 1789 vizt


By receipts from the commencement of the present Government to december 31: 1789 vizt.




on Warrants for Repayment of Domestic Loans




to the Bank of North America
50,940   

On Domestic Loans




”   of New York
48,402.94

from the Bank of North America
90,000   



Joseph Howell
1,600   

”   ”     of New York
80,000   





100,942.94
Joseph Howell
1,600   








171,600   


On Warrants for Domestic Expenditures







amount drawn to said period
222,594.97

Product of Duties on Imports and Tonnage

162,217 24


from which deduct warrants remaining unpaid
17,954   

Gain on gold received in payment

6.28




204,640.97







305,583.91





Balance due by the Treasurer, agreeably to report of the Auditor of the Treasury no. 90 dat: January 22: 1790, carried to account for next quarter

 28,239 61


         




333,823 52


333,823.52











Quarter ending March 31: 1790


To disbursements in this quarter vizt.



By balance in the Treasury on 31: december 1789

28,239.61


On Warrants for repayment of Domestic Loans



By receipts from January 1: 1790 to March 31: 1790




to the Bank of New York
51,597.06


On Domestic Loans from the Bank of New York
50,000



”   of North America
39,060   


Product of Duties on Imports and Tonnage
200,690.43





90,657.06







On Warrants for Domestic Expenditures



repayment of part of a sum advanced for paying pensions of Invalids &c
3,008.56



amount remaining unpaid last quarter
17,954.  




253,698.99


   drawn this quarter
125.595.08









143,549.08






from which deduct warrants remaining unpaid

12,880.68









130,668.40








221,325.46





Balance due by the Treasurer, agreeably to report of the Auditor of the Treasury No. 439 dated June 11: 1790, carried to account for next quarter


 60,613.14


         





281,938 60


281.938 60


Quarter ending June 30: 1790.


To disbursements in this quarter vizt



By balance in the Treasury on 31: March 1790

60,613.14


On warrant for repayment of Domestic Loans to the Bank of new york


55,000   
By receipts in this quarter




On Warrants for Domestic Expenditures



On Domestic Loans from the Bank of New York
25,000   



amount remaining unpaid last quarter
12,880.68


Product of Duties on Imports and Tonnage
370,992.65



   drawn this quarter
234,999.48


on account of balances
  1,468.81









397.461.46




247,880.16







from which deduct warrants remaining unpaid
125 79









247,754 37








302,754 37






Balance due by the Treasurer agreeably to report of the auditor of the Treasury No. 579 dated July 20: 1790, carried to account for next quarter

155,320.23



         




458,074.60



458,074 60


Quarter ending September 30: 1790


To disbursements in this quarter vizt on Warrants for Domestic Expenditures



By balance in the Treasury on 30: June 1790

155,320.23


amount remaining unpaid last quarter
125.79


By receipts in this quarter Product of Duties on Imports an Tonnage
452,198.06



   drawn this quarter
264,026.34


on account of balances
1,203.08





264.152.13



453,401.14


from which deduct warrants remaining unpaid

5,100.99









259.051.14





Balance due by the Treasurer, agreeably to report of the auditor of the Treasury No. 802 dated december 16: 1790, carried to account for next quarter


349,670.23


         





608,721.37


608,721.37



Quarter ending December 31: 1790.


To disbursements in this quarter vizt.



By balance in the Treasury on September 30: 1790

349,670.23


on warrants for Domestic Expenditures for reducing the domestic debt, out of the surplus of duties to the end of the year 1790


200,000   
By Receipts in this quarter Product of Duties on Imports and Tonnage
610,592.20



amount drawn this quarter for other purposes
192,064.37


on account of balances &c
    965.70









611,557.90


remaining unpaid last quarter
5,100.99









197,165.36






deduct warrants remaining unpaid

  5.961.12









191,204.24








391,204.24





Balance due by the Treasurer, agreeably to report of the auditor of the Treasury No. 1079 dated March 11: 1791, carried to account for next quarter


570,023 88


         





961,228.12


961,228.12


Half year ending June 30: 1791


To disbursements from January 1: to June 30: 1791 vizt.



By balance in the Treasury on December 31: 1790

570,023.88


On Warrants for Domestic Expenditures



By receipts from January 1: to 30: June 1791




for reducing the domestic debt out of the surplus of duties to the end of the year 1790


150,000   
Product of Duties on Imports and Tonnage
1,013,353.22



“ drawn during the above time for other purposes
985,558.68


Remittance from William Lindsay
100   







On account of balances &c
39,430.35








          
1,052,883.57



remaining unpaid last quarter
5,961.12
991,519.80






deduct warrants remaining unpaid

100,801.89









  890,717.91








1,040,717.91





Balance due by the Treasurer, agreeably to report of the auditor of the Treasury, No. 1569 dated Septemr. 12: 1791 carried to account for next quarter


  582,189.54


          





1,622,907.45


1.622,907.45


Quarter ending September 30: 1791


To disbursements in this quarter vizt.



By Balance in the Treasury on June 30: 1791

582,189.54


On Warrants for Domestic Expenditures



By Receipts in this quarter




for reducing the domestic debt out of the surplus of duties to the end of the year 1790

349,984.23

Proceeds of Foreign Loans from the Bank of North America
229,269.47



drawn in this quarter for other purposes
701,316.60


“     of New York
132,121.87








361,391.34







Product of Duties on Imports and Tonnage
633,158.61







on account of balances &c
     31.55



remaining unpaid last quarter, including 100 dollars remittance, part of former balance
101.901.89




994,581.50




802.218.49







deduct warrants remaining unpaid

255,011.67









547,206.82








897.191.05





Balance due by the Treasurer, agreeably to report of the auditor of the Treasury No. 1738 dated Nov: 9: 1791, carried to account for next quarter


 679,579.99


          





1,576,771.04


1,576,771.04











Quarter ending December 31: 1791.


To Disbursements in this quarter vizt.



By balance in the Treasury on September 30: 1791

679,579.99


On Warrants for Domestic Expenditures remaining unpaid last quarter
255,011.67


By Receipts in this quarter Product of duties on Imports and Tonnage
956,270.69



drawn this quarter
432,283.71


on account of balances &c
  6,007.74





687,295.38



962,278.33


deduct warrants remaining unpaid

 19,342.71









667,952.67





Balance due by the Treasurer, agreeably to report of the auditor of the Treasury, No. 1973 dated January 31: 1792. carried to account for next quarter


  973,905.75


          





1,641,858.42


1,641,858.42



Quarter ending March 31: 1792


To Disbursements in this quarter vizt



By balance in the Treasury on Decemr. 31: 1791

973,905.75


On Warrants for reducing the French Debt


130,325   
By Receipts in this quarter Proceeds of Foreign Loans
405,902.89



“ for reducing the Domestic Debt, out of the surplus of duties to the end of the year 1790


28,915.52
Product of duties on Imports & Tonnage
560,249.53



“ for Domestic Expenditures remaining unpaid last quarter
19,342.71


Ditto on domestic distilled spirits
1,100   







on account of balances &c
2,128.55









969.380.97


drawn this quarter
1,039,786.76









1,059,129.47






deduct warrants remaining unpaid

  26,460.61









1,032,668.86








1.191.909.38





Balance due by the Treasurer, agreeably to report of the auditor of the Treasury No. 2431 dated May 17: 1792, carried to account for next quarter


  751,377.34


          





1,943,286.72


1,943,286 72


Quarter ending June 30: 1792.


To Disbursements in this quarter vizt



By balance in the Treasury on March 31: 1792

751,377.34


On Warrants for reducing the French Debt


100,000   
By Receipts in this quarter Proceeds of Foreign Loans
140,000   



“ for reducing the Domestic Debt, out of the surplus of duties to the end of the year 1790


213,772.79
of Domestic Loans, received from the Bank of the United States, on account of a loan pursuant to Act May 8: 1792
200,000   




“ for Domestic Expenditures remaining unpaid last quarter
26,460.61


Product of duties on Imports & Tonnage
1,030,925.13







on account of balances &c
3,320.39







Product of duties on domestic distilled spirits
49.941  



drawn this quarter
1,217,745.37




1,424,186 52




1,251,305.98






deduct warrants remaining unpaid

12,648.52









1,238,657.46








1,552,430.25





Balance due by the Treasurer, agreeably to report of the Auditor of the Treasury No. 2863 dated aug: 16: 1792, carried to account for next quarter


  623,133.61


          





2,175,563.86


2,175,563.86











Quarter ending September 30: 1792.


To Disbursements in this quarter vizt.



By Balance in the Treasury on June 30: 1792

623,133.61


On Warrants for reducing the French debt


44,024   
By Receipts in this quarter




“ for Domestic Expenditures remaining unpaid last quarter
12,648.52


Product of duties on Imports & Tonnage
489,840.20







on domestic








distilled spirits
72,640.51







on account of balances &c
8,060   



drawn this quarter
920,639.31









933,287.83







deduct warrants remaining unpaid

4,552.02

Proceeds of Domestic Loans, received from the Bank of the United States on account of a loan pursuant to act May 8: 1792
200,000   
770,540.71





928.735.81








972,759.81





Balance due by the Treasurer, agreeably to report of the auditor of the Treasury No. 3204 dated November 12: 1792 carried to account for next quarter


  420,914.51


          





1,393,674.32


1,393,674.32


Quarter ending December 31: 1792


To Disbursements in this Quarter vizt.



By Balance in the Treasury on September 30: 1792

420,914.51


On Warrants for reducing the French Debt



By Receipts in this Quarter




drawn

170 914.83
}160,914.83
By Receipts in this Quarter




deduct remaining unpaid

10,000
Product of duties on Imports & Tonnage
1,362,055.99



for Debt due to Foreign Officers


18,354.79









on domestic distilled spirits
85,261.30



for reducing the Domestic Debt, out of the surplus of duties to the end of the year 1790


15,098.11
on account of balances &c
9,209.76



for Domestic Expenditures remaining unpaid last quarter
4,552.02


Proceeds of Domestic Loans, received from the Bank of North America, without interest, for the use of the department of war
156,595.56
1,613,122.61


drawn this quarter
1,083,809.19









1,088,361.21






deduct warrants remaining unpaid

32,136.33









1,056,224.88








1,250,592.61






Balance due by the Treasurer, agreeably to report of the auditor of the Treasury No. 3650 dated february 18: 1793, carried to account for next quarter


  783,444.51








2,034,037.12


2,034,037.12


Quarter ending March 31: 1793.


To disbursements in this quarter vizt.



By balance in the Treasury on december 31: 1792

783,444.51


On warrants for remittances to Holland on account of the dutch debt


77,240 —
By Receipts in this quarter Product of duties on Imports and Tonnage
967,841.99



for reducing the French debt drawn this qr.
146 742.38
}156,742.38
on domestic distilled spirits
93,290.51



remaining unpaid last qr.
10,000.  





for Debt due to Foreign Officers


16,718.73
on account of balances &c
421.03



for reducing the Domestic debt, out monies received on account of foreign loans


284,901.89
Proceeds of Foreign Loans
680,676.45









1,742,229.98


for Domestic Expenditures remaining unpaid last quarter
32,136.33







drawn this quarter
977,160.82









1,009,297.15






deduct warrants remaining unpaid

55,198.75









  954,098.40








1,489,701.40





Balance due by the Treasurer, agreeably to report of the auditor of the Treasury No. 4150 dated June 3d. 1793, carried to account for next quarter


1,035,973.09


          





2,525,674.49


2,525.674.49



Quarter ending June 30: 1793.


To Disbursements in this Quarter vizt.



By balance in the Treasury on March 31: 1793

1,035,973.09


On warrants for remittances to Holland on account of the dutch debt


84,429.20
By Receipts in this quarter Product of Duties on Imports & Tonnage
901,729.70



“ for reducing the French debt


611,487.19





“ for debt due to Foreign officers


8,372.65
on domestic distilled spirits
89,696.69



“ for Domestic Expenditures remaining unpaid last quarter
55,198.75


on account of balances &c
783.52



drawn this quarter
911,481.36


Proceeds of Domestic Loans, received from the Bank of the United States on account of a loan pursuant to act of feb: 28: 1793
200.000   





966,680.11



1,192,209.91


deduct warrants remaining unpaid

4,221.58









  962,458.53








1,666,747.67





Balance due by the Treasurer, agreeably to report of the Auditor of the Treasury, No. 4621 dated decemr. 9: 1793


  561,435.33


           





2,228,183.  


2,228,183 —


Half year ending December 31: 1793.


To payments made from July 1: to decemr. 31: 1793 vizt



By balance in the Treasury on June 30: 1793
561,435.33


On warrants for debt due to Foreign officers


13,909.09
By product of duties on Imports & Tonnage
2,385,734.87


“ for reducing the French debt


569,651 75
By ditto on domestic distilled spirits
154.718.50


“ for remittances to Holland on account of the Dutch debt


42,000   
By amount received on account of balances &c
58,706.33






By proceeds of foreign bills of Exchange
516,595.56


“ for reducing the domestic debt out of monies received on account of foreign Loans


50,000   
By domestic Loans, received from the Bank of the United States
400,000   



“ for the first instalment on the loan of ten millions from the Bank of the United States


200,000   




“ for repayment of Domestic Loans amount of warrants drawn

656,595.56





of which paid to the Bank of the U:S:
400,000   






to the Bank of North America
156,595.56








556,595.56
556,595.56




   remaining unpaid

100,000   





“ for Domestic Expenditures amount of warrants remaining unpaid last quarter
4,221.58






drawn this quarter
1,893,787.37








1,898,008.95





from which deduct amount of warrants remaining unpaid

6,636.45








1,891,372.50







3.323,528.90




Balance in the Treasury on December 31: 1793


  753,661.69

          





4,077.190.59

4,077,190.59


N:B: The accounts of the Treasurer for the half year ending December 1793 have not been settled at the Treasury but the above balance differs only two cents from that stated by him.
